The only issue presented on appeal in this cause which was presented in the trial court, which granted an injunction, was determined by this court in cause numbered 21722, C. C. Julian Oil  Royalties Co. v. Oklahoma City, this day decided, *Page 458 167 Okla. 384, 29 P.2d 952. The rule therein stated is applied herein. Therein we applied the rule stated by this court in Gant et al. v. Oklahoma City, 150, Okla. 86,6 P.2d 1065, and Gant et al. v. Oklahoma City et al., 160 Okla. 62,15 P.2d 833, and by the Supreme Court of the United States in Gant et al. v. Oklahoma City et al., 289 U.S. 98, 77 L. Ed. 1058, 53 S. Ct. 530.
There is no error in the judgment of the trial court, and it is in all things affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL and OSBORN, JJ., concur.